Citation Nr: 1723419	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  14-27 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a kidney disorder. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from July 1943 to December 1944 and had additional reserve service until 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that a current kidney disability is related to service, including to radiation exposure in service.  

The Veteran asserts that he was exposed to radiation when he flew over areas where atomic weapons were tested.  The Veteran indicated that he did not wear a film badge.  See Radiation Risk Activity Sheet, November 13, 2012.  The Veteran's service occupation was bombardier, and therefore, his account of flying over areas where weapons were tested is considered credible. 

The Veteran asserts that he was treated for a kidney disability in service in 1943.  The Veteran's service treatment records are not in evidence.  An August 2010 letter informed the Veteran that his service treatment records may have been destroyed in fire at the National Personnel Records Center (NPRC) in 1973.  The RO requested that that the Veteran complete a NA Form 13055 (Request for Information to Reconstruct Medical Data).  The Veteran submitted NA Form 13055 in September 2010 and November 2012,  but he did not identify his specific unit, company, battalion, regiment or squadron. 

The AMC/ RO should request a completed NA Form 13055 from the Veteran.
The Veteran's service treatment records and personnel records should be requested from the Air Force Reserves.  He should then be afforded a VA examination.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran's service treatment records and personnel records from the Air Force Reserve Personnel Records Center.  All attempts to obtain the records must be documented in the claims file.

2.  Request that the Veteran submit a completed NA Form 13055 (Request for Information to Reconstruct Medical Data).  The Veteran should be advised that it is necessary to provide information identifying his specific unit, company, battalion, regiment or squadron in order to complete a request for his records. 

3.  Schedule the Veteran for a VA examination to ascertain the etiology of a current kidney disability.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials.

a.  Record all current kidney diagnoses.

b.  Describe the history of the Veteran's kidney symptoms during service and since service.  

c.  Provide an opinion as to whether a diagnosed kidney  disorder is at least as likely as not related to the Veteran's active service, including flying in airplanes over areas where weapons were tested.

d.  Provide complete rationale for all opinions expressed. If an opinion cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.

4.  If the Veteran is unable to attend an examination, obtain a medical opinion from a qualified examiner based upon a review of the claims file.

5.  Then, readjudicate claim on appeal.  If the benefit sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




